Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 and 2/14/22 has been entered.
 
Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     The instant claim 23 recites several instances of “the composition”.  It is not clear what is intended by “the composition”.  Prior to the recitations of “the composition”, the instant claim 
      The scope of the instant claim 23 is therefore not clear.
      The claims depending on the instant claim 23, e.g. 24-32, also contain this lack of clarity by their dependence from claim 23.
      Claims 24, 25, 30, and 32 each recite “the composition”, “such composition”, “the total composition”, and “the total composition” respectively.  It is not clear what particular composition is intended by these recitations because there is more than one composition referenced in each of these claims.  Claims 30 and 32 reference “an aqueous composition” and reference other compositions which are not referenced as compositions but contain mixtures of ingredients.  Particularly note the plastic forming mixture of claims 30 and 32.  These are also 

     The above lack of clarity can be thought of as being due to a lack of proper antecedent basis for “the composition” and variants thereof noted above.  There is no prior reference to “a composition”.  There is only prior reference to “An aqueous composition” and “a solubility enhancing composition”.  None of the prior references to “composition” or the claimed compositions not referenced by “composition” give proper antecedent basis for the later recitations of “the composition”.  As a result, it is not clear which composition of the instant claims is being referenced by the various recitations of “the composition” and similar language noted above.

     The scope of the claims is therefore not clear.

      For examination purposes, the claims will be interpreted as reading on any reasonable interpretation of the above noted claim language.

3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.     Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2013/0315779 Creasy in view of Burton et al. US 20100233273.

Regarding claim 23:

     Creasy discloses combining concentrated sulfuric acid in amounts that give a pH of 0 or less which encompasses the amounts of hydrogen ions of the instant claim 23 which give a pH of about -1.24 to -1.34.  See Creasy, paragraph [0019], noting the pH being 0 or less.  Note that the exemplified acid is sulfuric acid.  See Creasy, paragraph [0024].  The counter ion of the sulfuric acid is the sulfate ion which is present in about half the amount of the hydrogen ions.  Therefore, the use of the sulfuric acid of Creasy in amounts that give the instantly claimed amounts of hydrogen ions would necessarily give the instantly claimed amounts of sulfate ions.
     The sulfuric acid is combined with ammonium compounds.  The exemplified ammonium compound is ammonium sulfate.  See Creasy, paragraph [0024].  The ammonium compounds are used in concentrations of 5% to 35%.  See Creasy, paragraph [0016].  5% of ammonium sulfate gives 50 g ammonium sulfate/1000 ml or 50g * 132.14 g/mole /  1000 ml or 0.38 mole/L.  35% or 350 g ammonium sulfate/1000 ml or 2.65 moles/L is the upper amount of ammonium sulfate.  This encompasses the instantly claimed amounts of ammonium ions.  About half of that is sulfate ions.  Adding the sulfate ions of the ammonium sulfate to the sulfate ions from the sulfuric acid of Creasy encompasses the instantly claimed amounts of ammonium, sulfate, and hydrogen ions.  
     Creasy, paragraph [0020] discloses using 0.5 to 30% of metal sulfates.  Creasy, claim 16 claims copper sulfate as the metal sulfate.

     The open language of the instantly claimed aqueous composition encompasses the additional components of Creasy.

     Creasy, paragraph [0023] discloses applying their compositions onto plastic, rubber, vinyl, and polymeric surfaces.

     Creasy does not exemplify the instantly claimed compositions having the instantly claimed amounts of ingredients by some interpretation of the instantly claimed amounts.  Note the rejection of paragraph 2.A. above.  Creasy does not disclose the addition of sodium hydroxide in the instantly claimed amounts.

     Burton, paragraph [0071] discloses neutralizing similar compositions to those of Creasy with sodium hydroxide.

     It would have been obvious to one of ordinary skill in the art to add the instantly claimed amounts of sodium hydroxide to the compositions of Creasy to neutralize them to avoid the corrosive effects of such concentrated acid while leaving enough acid to keep the solution from precipitating, noting the solubilizing effects of the acid taught by Burton, paragraph [0071], the combination of teachings of Creasy and Burton encompass 0 to complete neutralization, and the degree of neutralization of the amounts of sodium hydroxide of the instant claims would have been expected to give predictable degrees of solubilization and corrosiveness reduction.

Regarding claim 24:

     The lower amounts of the polypropylene glycol, glycerine, and guar gum of Creasy, paragraph [0021] fall within the scope of the instant claim 24.  These compounds of Creasy are surfactants because they have hydrophilic hydrocarbon groups and hydrophilic OH groups and ether oxygens, as applicable.
      It would have been obvious to one of ordinary skill in the art to add the instantly claimed amounts of the instant claim 24 of the polypropylene glycol, glycerine, and guar gum of Creasy, paragraph [0021] in the above discussed compositions of Creasy in view of Burton because they are encompassed by Creasy and would have been expected to contribute their properties in lower amounts to the compositions of Creasy.

Regarding claim 25:

     The instant claim 25 is directed to an intermediate processing step that does not distinguish the composition ultimately claimed by the instant claim 25 over that of Creasy in view of Burton which is discussed above.  See MPEP 2113.
     Additionally, addition of the acid of Creasy is expected to give a pH of the instant claim 25 at some point in the process of Creasy.

Regarding claims 26 and 27:


     Since the composition of Creasy is chemically similar to that of the instant claims, it is expected to necessarily give the same properties, including the carbonate enhancing usefulness of the instant claim 27.

Regarding claims 28 and 29:

     The compositions of Creasy require no solids which reads on the instant claims 28 and 29.

5.      Claims 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

     The prior art considered does not disclose the inventions of the instant claims 30-32 or provide proper rationale to modify the prior art inventions into those of the instant claims 30-32.

6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762